Action by a pedestrian to recover damages for personal injuries received when she was struck by a dog which jumped or fell from a window of an abutting building, and by her husband for medical expenses and loss of services, against the owner of the dog (Albert Schieber) and the lessee of the building (Ridgewood Keeno Corp.) from which the dog jumped or fell, The court after trial without a jury awarded $23,500 for personal injuries and $1,500 for medical expenses and loss of services. Defendants appeal from the judgment entered thereon, and plaintiffs appeal from said judgment on the ground of inadequacy. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ. [11 Misc 2d 842.]